Knight, P. J.,
The complaint alleged two grounds for divorce, indignities and adultery. The master recommends a decree on both grounds. We have signed the decree because we are of the opinion that the evidence sustains the allegation of indignities.
We have not considered the ground of adultery for the following reasons: The complaint alleges that defendant committed adultery with persons whose names are unknown to plaintiff. The testimony discloses that the name of the corespondent is known and appears many times in the notes. Under the law, when a corespondent is known, he or she must be given an opportunity of defending themselves against the charges made against them. It makes no difference if the name appears in the complaint or first appears in the evidence. The evidence discloses that when plaintiff filed his complaint, he knew full well who the corespondent was. This corespondent has never been given an opportunity to defend himself or to deny the charges against him. The master should have given him this opportunity.